831 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Erick Tyrone PEOPLES, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Saginaw County CircuitCourt, Saginaw Police Department, Kenny Wilson,Stacy Lincoln, Defendants-Appellees.
No. 87-1508.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1987.

Before RALPH B. GUY, JR., DAVID A. NELSON and BOGGS, Circuit Judges.

ORDER

1
The plaintiff moves for counsel on appeal from the district court's judgment dismissing this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff is a prisoner at the State Prison for Southern Michigan.  The complaint alleges that the defendants conspired to violate various of his constitutional rights.  Because the plaintiff attacked the validity of state court convictions, the district court held that he could not maintain this civil rights action until after he had obtained habeas relief.  The court did not construe the complaint as a habeas petition because the plaintiff had not alleged exhaustion of state remedies.  After an examination of the record, we agree with these conclusions of the district court for the reasons stated in its order.


3
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.